Name: Council Regulation (EC) No 3282/94 of 19 December 1994 extending into 1995 the application of Regulations (EEC) No 3833/90, (EEC) No 3835/90 and (EEC) No 3900/91 applying generalized tariff preferences in respect of certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: trade policy;  economic conditions;  tariff policy;  agricultural activity;  international trade;  America
 Date Published: nan

 31 . 12 . 94 Official Journal of the European Communities No L 348/57 COUNCIL REGULATION (EC) No 3282/94 of 19 December 1994 extending into 1995 the application of Regulations (EEC ) No 3833/90, (EEC ) No 3835/90 and (EEC) No 3900/91 applying generalized tariff preferences in respect of certain agricultural products originating in developing countries relating to the implementation of the results of the Uruguay Round for the products referred to in this Regulation, it appears unlikely that a Regulation based on the new 10-year guidelines for these products can be envisaged before the end of 1995 ; whereas, therefore , the current scheme for agricultural products should be temporarily renewed, subject to certain improvements, pending the introduction of a new agricultural scheme on 1 January 1996; Whereas countries undertaking effective programmes to combat drug production and trafficking should, however, remain entitled to the more favourable arrangements granted them under the previous scheme; whereas the countries concerned, together with Venezuela except in respect of fisheries products, will therefore continue to enjoy duty-free access, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 , Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the. Economic and Social Committee ( 3 ), Whereas within the context of the United Nations Conference on Trade and Development (Unctad), the European Community offered to grant tariff preferences on certain agricultural products of Chapters 1 to -24 of the Common Customs Tariff which originate in developing countries; whereas the preferential treatment proposed in the offer consists, in respect of certain goods which are subject to the trade arrangements laid down in Regulation (EEC) No 3033/80 (4 ), of a reduction in the fixed component of the charge applicable to such goods by virtue of that Regulation, and, in respect of products which are subject to the single customs duty, of a reduction in such duty; whereas preferential imports of the products concerned should be effected in general without quantitative restrictions; Whereas the positive role played by this system in improving access for developing countries to the markets of the preference-giving countries was recognized at the ninth session of the Unctad Special Committee on Preferences; whereas it was there agreed that the objectives of the system of generalized preferences would not be fully achieved by the end of 1980, that consequently it should be prolonged beyond the initial period, as an overall review of the system was started in 1990; Whereas the part of the Community's scheme of generalized preferences covering industrial products is the subject of a Regulation applicable for three years and based on the 10-year guidelines adopted by the Community; whereas, in view of the special problems Article 1 Regulations ( EEC) No 3833/90, (EEC) No 3835/90 and ( EEC ) No 3900/91 applying generalized tariff preferences in respect of certain agricultural products originating in developing countries shall apply mutatis mutandis from 1 January 1995 to 31 December 1995. » References in the Regulations mentioned in the first subparagraph to specific dates in 1991 and 1992 shall be taken to refer to the same dates in 1995 or 1996 respectively. Article 2 The first subparagraph of Article 1 (4 ) of Regulation ( EEC) No 3833/90 is replaced by the following text: 'In order to be admitted under one of the preferential arrangements established by this Regulation, products must comply with a definition of origin adopted in accordance with the procedure laid down in Article 249 of Regulation (EEC) No 2913/92 establishing the Community Customs Code (*). ( i ) OJ No C 333 , 29. 11 . 1994, p. 33 . (2 ) OJ No C 341 , 5 . 12 . 1994 . ( 3 ) Opinion delivered on 11 October 1994 (not yet published in the Official Journal ). ( 4 ) OJ No L 323, 29. 11 . 1980, p. 1 . ( i ) OJ No L 302, 19 . 10 . 1992, p. 1 .' No L 348/58 Official Journal of the European Communities 31 . 12 . 94 Article 3 1 . Article 3 of Regulation ( EEC ) No 3835/90 is amended as follows : Article 5 In Annex II to Regulation ( EEC) No 3833/90, the level of duty shall be reduced to zero for products of subheadings 52 1770, 52 1840, 52 1920 and 52 1930, to 4 % for products of subheading 52 0520 and to 30 % for products of subheading 52 3790 . The products of serial numbers 52 2350 and 52 2420 shall be withdrawn from Annex II . 'Article 3 From 1 January 1995 until 1 December 1995 : 1 . Common Customs. Tariff duties shall be totally suspended for products originating in Bolivia , Colombia , Ecuador, Peru and Venezuela listed in the Annex to this Regulation, with the exception of products of CN subheading 0306 13 . Those countries shall remain beneficiaries, for those latter products, of the preferences listed in Annex II to Regulation (EEC) No 3833/90 . Articles 1 (4 ) and 7 to 12 of Regulation (EEC) No 3833/90 shall , without prejudice to the levying of any additional duties that may apply, apply to those countries and to the products listed in the Annex to this Regulation . 2 . Bolivia, Colombia , Ecuador, Peru and Venezuela shall be withdrawn from the list of countries in Annex III to Regulation (EEC) No 3833/90.' 2 . Products of CN code subheading 0306 13 shall be withdrawn from the Annex to Regulation ( EEC ) No 3900/91 . Article 6 1 . Annex III part A of Regulation (EEC) No 3833/90 shall be supplemented by the following entries : '336 Eritrea', '388 South Africa ' and '825 Palou'; the entries '053 Estonia ', '054 Latvia ' and '055 Lithuania ' shall be deleted from that Annex. 2 . The benefit of preferences shall not be granted to products of Annex II to Regulation (EEC) No 3833/90 falling within CN codes 0409 00 and 2401 and Chapters 6 , 7, 8 and 20 originating in South Africa . The Council shall , before 1 July 1995, acting on a proposal from the Commission, re-examine the conditions for applying this Regulation to South Africa . Article 7 The fixed amounts set out in column 5 of Annex I to Regulation (EEC) No 3833/90 shall each be increased by 10 % Article 8 The technical amendments to the Annexes to Regulations ( EEC ) No 3833/90, (EEC ) No 3835/90 and (EEC) No 3900/91 appear in the Annex hereto . Article 4 The following paragraphs shall be added to Article 7 of Regulation ( EEC ) No 3833/90: '2 . For carnations with stalks of not more than 30 cm in length of subheading 0603 10 53 , originating in the countries listed in Article 3 of Regulation (EEC ) No 3835/90, the quantity referred to in paragraph 1 shall be the volume of exports to the Community from one « of those countries corresponding to the figure half-way between the highest and the average quantity for the four years preceding entry into force of this Regulation . 3 . For prepared and preserved tuna and chunks thereof falling within CN codes 1604 14, 1604 19 31 , 1604 19 39 an 1604 20 70, originating in the countries referred to in Regulations ( EEC) No 3835/90 and "( EEC) No 3900/91 , the quantity referred to in paragraph 1 shall be 20 000 tonnes.' Article 9 This Regulation shall enter into force * on 1 January 1995 . It shall be applicable for one year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1994. For the Council The President K. KINKEL 31 . 12 . 94 Official Journal of the European Communities No L 348/59 ANNEX A. Amendments to the Annexes to Regulation (EEC) No 3833/90 In Annex II, column 2 opposite Series No 52.0260 :  for: 'ex 0304 20 97'  read: In Annex II, column 2 opposite Series No 52.0320:  for: '0306 11 00'  read: In Annex II, column 2 opposite Series No 52.0510 :  delete : '0307 49 11 ' In Annex II, column 2 opposite Series No 52.0520:  for: '0307 49 19'  read: In Annex II, column 2 opposite Series No 52.0560:  for: '0307 99 19'  read: In Annex II, column 2 opposite Series No 52.0734 :  for: '0707 00 19'  read: In Annex II, column 2 opposite Series No 52.0780 :  for: '0709 90 70'  read: In Annex II, column 2 opposite Series No 52.0990 :  for: '0802 90 90' .  read: In Annex II, column 2 opposite Series No 52.1050:  for: 'ex 0005 20 10  read: In Annex II, column 2 opposite Series No 52.1085 :  for: '0809 20 20'  read:  for: '0809 20 60'  read: i 'ex 0304 20 96' . '0306 11 ' '0307 49 01 0307 49 18 ' '0307 99 15 0307 99 18' '0707 00 25 0707 00 30' 'ex 0709 90 71 ex 0709 90 73 ' '0802 90 60 0802 90 85 ' ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90' 'ex 0805 20 21 ex 0805 20 23 ex 0805 20 25 ex 0805 20 27 ex 0805 20 29' '0809 20 21 0809 20 31 0809 20 41 ' '0809 2011 0809 20 51 0809 20 61 0809 20 71 ' No L 348/60 Official Journal of the European Communities 31 . 12 . 94 In Annex II, column 2 opposite Series No 52.1130:  for : 'ex 0810 90 80'  read: In Annex II, column 2 opposite Series No 52.1150:  for: 'ex 0810 90 80  read: In Annex II, column 2 opposite Series No 52.1200:  for: 'ex 0811 90 99  read: In Annex II, column 3 opposite Series No 52.1200:  for : '... 0805 40 00, ...0810 90 80'  read: In Annex II, column 2 opposite Series No 52.1210 :  for: 'ex 0811 90 10'  read: In Annex II,' column 3 opposite Series No 52.1210 :  for : ' '... 0805 40 00, ... 0810 90 80'  read: In Annex II, column 2 opposite Series No 52.1220 :  for: 'ex 0811 90 30'  read: \ In Annex II, column 3 opposite Series No 52.1220 :  for : '... 0805 40 00, ... 0810 90 80'  read: In Annex II, column 2 opposite Series No 52.1250:  for: 'ex 0811 90 90  read: In Annex II, column 3 opposite Series No 52.1250:  for: '... 0805 40 00, ...0810 90 80'  read: In Annex II, column 2 opposite Series No 52.1290:  for: 'ex 0813 40 80'  read: 'ex 0810 90 85 ' ex 0810 90 80 ex 0810 90 80' 'ex 0810 88 85 ex 0810 90 85 0810 90 40 ex 0810 90 85 ' ex 0811 90 99 ex 0811 90 99' 'ex 0811 90 95 ex 0811 90 85 ex 0811 90 95 ex 0811 90 95 ' '... 0805 40 ... 0810 90 40 0810 90 85 ' 'ex 0811 9011 ex 0810 90 19' '... 0805 40 ... 0810 90 40 0810 90 85 ' 'ex 0811 90 31 ex 0811 90 39' '... 0805 40 ' ... 0810 90 40 0810 90 85 ' ex 0811 90 90' 'ex 0811 90 95 ex 0811 90 70 ex 0811 90 95 ' '... 0805 40 ... 0810 90 40 0810 90 85 ' 'ex 0813 40 95' 31 . 12 . 94 Official Journal of the European Communities No L 348/61 In Annex II, column 2 opposite Series No 52.2150:  for : ' 1516 20 99'  read: In Annex II, column 2 opposite Series No 52.2300 :  for : 'ex 1602 90 71  read: In Annex II, column 2 opposite Series No 52.2560:  for: 'ex 1806 10 10'  read: In Annex II, column 2 opposite Series No 52.2580 :  for : ' 1901 10 00  read: In Annex II, column 2 opposite Series No 52.2700:  for: 'ex 2001 90 95'  read: In Annex II, column 2 opposite Series No 52.2730:  for : 'ex 2001 90 95 '  read: In Annex II, column 2 opposite Series No 52.2820:  for : 'ex 2006 00 39'  read : In Annex II, column 3 opposite Series No 52.2820:  for: '... 0805 40 00, ... 0810 90 80' ;  read : In Annex II, column 2 opposite Series No 52.2830:  for : 'ex 2006 00 91 '  read: In Annex II, column 3 opposite Series No 52.2830:  for: '... 0805 40 00, ... 0810 90 80'  read : '1516 20 95 1516 20 96 1516 20 98 ' ex 1602 90 79 ex 1602 90 71 ex 1602 90 79' 'ex 1602 90 72 ex 1602 90 76 ex 1602 90 74 ex 1602 90 78 ' 'ex 1806 10 15 ex 1806 10 20' 1901 20 00 ex 1901 90 90 ex 1901 90 90' '1901 10 00 1901 20 00 ex 1901 90 91 ex 1901 90 99 ex 1901 90 91 ex 1901 90 99' 'ex 2001 90 91 ex 2001 90 96' 'ex 2001 90 91 ' 'ex 2006 00 35 ex 2006 00 38' '... 0805 40 ... 0810 90 40 0810 90 85' 'ex 2006 00 91 ex 2006 00 99' '... 0805 40 ... 0810 90 40 0810 90 85' No L 348/62 Official Journal of the European Communities 31 . 12 . 94 In Annex II, column 2 opposite Series No 52.2840 :  for: 'ex 2006 10 90'  read: In Annex II, column 3 opposite Series No 52.2840 :  for: '... 0810 90 80 '  read: In Annex II, column 2 opposite Series No 52.2890 :  for: 'ex 2007 99 99'  read: In Annex II, column 3 opposite Series No 52.2890 :  for: '... 0810 90 80 '  read: In Annex II, column 2 opposite Series No 52.2900 :  for: '2008 11 99 f  read: In Annex II,. column 2 opposite Series No 52.2910 :  for : '2008 19 10'  read: In Annex II,column 2 opposite Series No 52.2920 :  for : 'ex 2008 19 90  read: In Annex II, column 2 opposite Series No 52.3120 :  for : '2008 92 11  read: In Annex II, column 2 opposite Series No 52.3130 :  for : '2008 92 31  read: In Annex II, column 2 opposite Series No 52.3140:  for : 'ex 2008 92 50'  read: 'ex 2006 10 91 ex 2006 10 99' '... 0810 90 40, 0810 90 85' 'ex 2007 99 93 ex 2007 99 98 ' '... 0810 90 40, 0810 90 85' ex 2008 19 10' '2008 11 96 2008 11 98 2008 19 11 ex 2008 19 13 ex 2008 19 19' '2008 19 11 ex 2008 19 13 ex 2008 19 19 ' ex 2008 19 90' « 2008 19 91 ex 2008 19 93 ex 2008 19 95 ex 2008 19 99 ex 2008 19 93 ex 2008 19 95 ex 2008 19 99' 2008 92 19' '2008 92 12 2008 92 14 2008 92 16 2008 92 18 ' 2008 92 39' '2008 92 32 2008 92 34 2008 92 36 2008 92 38 ' 'ex 2008 92 51 ex 2008 92 59' 31 . 12 . 94 Official Journal of the European Communities No L 348/63 In Annex II, column 3 opposite Series No 52.3140:  for: '... 0810 90 80'  read: '... 0810 90 40, 0810 90 85 ' In Annex II, column 2 opposite Series No 52.3150:  for: 'ex 2008 92 71 '  read : 'ex 2008 92 72 ex 2008 92 74' In Annex II, column 3 opposite Series No 52.3150:  for: '... 0810 90 80'  read: '... 0810 90 40, 0810 90 85' In Annex II, column 2 opposite Series No 52.3160 :  for: 'ex 2008 92 91 '  read: 'ex 2008 92 92 ex 2008 92 93 ex 2008 92 94 ex 2008 92 96' In Annex II, column 3 opposite Series No 52.3160 :  for: '... 0810 90 80'  read: '... 0810 90 40, 0810 90 85 ' In Annex II, column 2 opposite Series No 52.3170:  for: 'ex 2008 92 99'  read: 'ex 2008 92 97 ex 2008 92 98 ' In Annex II, column 3 opposite Series No 52.3170:  for: '... 0810 90 80'  read: '... 0810 90 40, 0810 90 85' In Annex II, column 2 opposite Series No 52.3210:  for: '2008 99 27'  read: '2008 99 26 2008 99 28 ' In Annex II, column 2 opposite Series No 52.3220:  for: '2008 99 35  read: 2008 99 39' '2008 99 36 2008 99 37 2008 99 38 2008 99 40' In Annex II, column 2 opposite Series No 52.3240:  for: 'ex 2008 99 48 '  read: 'ex 2008 99 47 ex 2008 99 49' In Annex II, column 3 opposite Series No 52.3240:  for: '... 0810 90 80'  read: '... 0810 90 40, 0810 90 85' In Annex II, column 2 opposite Series No 52.3265 :  for: 'ex 2008 99 69'  read: 'ex 2008 99 62 ex 2008 99 68 ' In Annex II, column 3 opposite Series No 52.3265 :  for:' '... 0810 90 80'  read: '... 0810 90 40, 0810 90 85 ' No L 348/64 Official Journal of the European Communities 31 . 12 . 94 In Annex II, column 3 opposite Series No 52.3280:  for: '... 0810 90 80'  read: '... 0810 90 40, .0810 90 85' In Annex II, column 2 opposite Series No 52.3390:  for: 'ex 2009 80 34'  read : 'ex 2009 80 33 ex 2009 80 35 ' In Annex II, column 3 opposite Series No 52.3390:  for: '... 0810 90 80'  read : '... 0810 90 40, 0810 90 85' In Annex II, column 2 opposite Series No 52.3400:  for: 'ex 2009 80 39  readi : ex 2009 80 39' 'ex 2009 80 38 ex 2009 80 36 ex 2009 80 38 ' In Annex II, column 3 opposite Series No 52.340.0: -  for: '... 0810 90 80'  read : '... 0810 90 40, 0810 90 85' In Annex II, column 2 opposite Series No 52.3410:  for: 'ex 2009 80 82  read : ex 2009 80 81 ex 2009 80 82' 'ex 2009 80 73 ex 2009 80 79 ex 2009 80 73 ex 2009 80 79 ex 2009 80 71 ' In Annex II, column 3 opposite Series No 52.3410:  for: '... 0810 90 80'  read : '... 0810 90 40, 0810 90 85 ' In Annex II, column 2 opposite Series No 52.3420:  for: '2009 80 83  read: ex 2009 80 85 ex 2009 80 85 ' '2009 80 83 ex 2009 80 84 ex 2009 80 86 ex 2009 80 84 ex 2009 80 86 ' In Annex II, column 3 opposite Series No 52.3420 :  for : '... 0810 90 80'  read : '... 0810 90 40, 0810 90 85 ' ¢ In Annex II, column 2 opposite Series No 52.3430:  for: 'ex 2009 80 93  read: ex 2009 80 93 ' 'ex 2009 80 88 ex 2009 80 89 ex 2009 80 88 ex 2009 80 89 ' In Annex II, column 3 opposite Series No 52.3430:  for: '... 0810 90 80'  read: '... 0810 90 40, 0810 90 85 ' 31 . 12 . 94 Official Journal of the European Communities No L 348/65 In Annex II, column 3 opposite Series No 52.3440 :  for: «... 0810 90 80' ;  read: In Annex II, column 2 opposite Series No 52.3440 :  for: '2009 80 95  read : In Annex II, column 3 opposite Series No 52.3450 :  for: '... 0810 90 80'  read : In Annex II, column 2 opposite Series No 52.3480 :  for: 'ex 2009 90 91 '  read: In Annex II, column 2 opposite Series No 52.3490 :  for: 'ex 2009 90 93 '  read : In Annex II, column 2 opposite Series No 52.3500 :  for: 'ex 2009 90 99'  read : In Annex II, column 2 opposite Series No 52.3520 :  for: 'ex 2101 20 10'  read: In Annex II, column 2 opposite Series No 52.3800 :  for: '2402 20 00'  read : In Annex IV, column 2 opposite Series No 57.0244 :  for: '0707 00 19 '  read: In column 2, opposite Series No 57.0260 :  for: '0709 90 70'  leggasi : In column 2, opposite Series No 57.0370 :  for: '0802 90 80'  read : '... 0810 90 40, 0810 90 85 ' ex 2009 80 98 2009 80 96 ex 2009 80 98 ' '2009 80 95 ex 2009 80 97 ex 2009 80 99 2009 80 96 ex 2009 80 97 ex 2009 80 99 ' '... 0810 90 40, 0810 90 85 ' 'ex 2009 90 92 ex 2009 90 94 ' 'ex 2009 90 95 ex 2009 90 96' 'ex 2009 90 97 ex 2009 95 98 ' 'ex 2101 2020 ex 2101 20 92 ' '2402 20' '0707 00 25 0707 00 30' « 0709 90 71 0709 90 73 0709 90 75 0709 90 77 0709 90 79 ' '0802 90 60 0802 90 85 ' No L 348/66 Official Journal of the European Communities 31 . 12 . 94 In column 2, opposite Series No 57.0450 :  for: 'ex 0805 20 10  read: In column 2, opposite No 57.0480 :  for: 'ex 0809 20 20  read: In column 2, opposite Series No 57.0490 :  for: '08109080'  read: In column 2, opposite Series No 57.0520 :  for:  read: In column 3 , opposite Series No 57.0590 :  for: ' 1212 92 '  read : In column 2, opposite Series No 57.0810 :  for: ' 1602 90 71  read : Opposite Series No 57.0890, at footnote ( 2 ):  for: 'ex 1901 90 90'  read: ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 0805 30 90 0805 40 00 0805 90 00' 'ex 0805 20 21 ex 0805 20 23 ex 0805 20 25 ex 0805 20 27 ex 0805 20 29 0805 30 90 0805 40 0805 90 00' 0809 20 60' '0809 2011 0809 20 21 0809 20 31 0809 20 41 0809 20 51 0809 20 61 0809 20 71 ' '0810 90 40 0810 90 85'. '0813 40 80 0813 50 11 0813 50 19 ex 0813 50 30' '0813 40 70 0813 40 95 0813 50 12 0813 50 15 0813 50 19 ex 0813 50 31 ex.0813 50 39' ' 1212 92 00' 1602 90 79' ' 1602 90 72 1602 90 74 1602 90 76 1602 90 78 ' 'ex 1901 90 91 , ex 1901 90 99' 31 . 12 . 94 Official Journal of the European Communities No L 348/67 B. Amendments to the Annex to Regulation (EEC ) No 3835/90 In column 2, opposite Series No 58.0244 :  for: '0707 0019'  read: In column 2, opposite Series No 58.0260:  for: '0709 90 70'  read: In column 2, opposite Series No 58.0370:  for: '0802 90 80'  read: In column 2/opposite Series No 58.0450:  for: 'ex 0805 20 10 '0707 00 25 0707 00 30' '0709 90 71 0709 90 73 0709 90 75 0709 90 77 0709 90 79' '0802 90 60 0802 90 85 ' ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 0805 30 90 0805 40 00 0805 90 00' 'ex 0805 20 21' ex 0805 20 23 ex 0805 20 25 ex 0805 20 27 ex 0805 20 29 0805 30 90 0805 40 0805 90 00' 0809 20 60' '0809 2011 0809 20 21 0809 20 31 0809 20 41 0809 20 51 0809 20 61 0809 20 71 ' '0810 90 40 0810 90 85 ' '0813 40 80 0813 50 11 0813 50 19 ex 0813 50 30' '0813 40 70 0813 40 95 0813 50 12 0813 50 15 0813 50 19 ex 0813 50 31 ex 0813 50 39'  read: In column 2, opposite Series No 58.0480:  for: '0809 20 20  read: In column 2, opposite Series No 58.0490:  for: '0810 90 80'  read: In column 2, opposite . Series No 58.0520:  for:  read: No L 348/68 Official Journal of the European Communities 31 . 12 . 94 In column 3 , opposite Series No 58.0590 :  for : ' 1212 92 '  read: In column 2, opposite Series No 58.0810 :  for: ' 1602 90 71  read: Opposite Series No 58.0890, at . footnote (2 ):  for : 'ex 1901 90 90'  read: C. Amendments to the Annex to Regulation (EEC ) No 3900/91  for : '0805 40 00'  read:  for: '0810 90 80'  read: '1212 92 00' 1602 90 79' ' 1602 90 72 1602 90 74 1602 90 76 1602 90 78 ' 'ex 1901 90 91 , ex 1901 90 99' '0805 40' '0810 90 40 0810 90 85 '